This is a claim filed by one Michael J. Kelly who was on the 6th day of September, 19££, employed as an officer in the Illinois State penitentiary at Joliet; that while in the performance of his duties as an officer in said prison, lie was assaulted by certain inmates and with a brick, struck him many violent blows and also violently kicked him. It appears from the evidence given by the prison physician that the bruises and discoloration have entirely disappeared; that he lias however heavy ringings in his ears, especially in the left and suffers with headaches that appear to be becoming more frequent and severe. The defendant by the. Attorney General comes and defends, setting up first that the doctrine of respondeat superior is not applicable to the State, and that in the absence of Statute, the State is not liable for the torts of its officers, agents, inmates or employees. It is the opinion of this Court that the legal defense set up by the Attorney General is well taken and therefore the demurrer is sustained. However it is the opinion of the Court that this is a case that comes within the rules and practice of this Court as a matter of equity and social justice, it appearing that the claimant’s employment was hazardous and that lie was injured while in line of duty and that he has filed his claim in apt time. Therefore it is the opinion of this Court that allowance should be made in this case and it is therefore recommended by this Court that the Legislature allow the sum of ($1,500.00) fifteen hundred dollars.